DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
Claims 1, 2, 4-9, 13, 14, 16-18, 20, 21, and 25-27 are currently pending.  Claims 3, 10-12, 15, 19, and 22-24 have been cancelled.  Claim 27 has been added.  Claims 1, 5, 13, and 20 are currently amended.  Claims 1, 13, and 20 are independent claims.

Objections – Withdrawn
The Claim Objections of claim 5 is withdrawn as necessitated by amendment.

Rejections - Withdrawn
The previous 35 U.S.C §103 rejection of claims 1, 2, 4-7, 13, 14, 16-18, 20, and 21 over Kim in view of Zhang is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 12 over Kim in view of Zhang is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claims 8 and 9 over Kim in view of Zhang in further view of Louch is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 23 and 24 over Kim in view of Zhang in further view of So-young Kim is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claim 25 over Kim in view of Zhang in further view of Beykpour is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 26 over Kim in view of Zhang in further view of Jung is withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant respectfully submits that the Final Office Action, as evidenced by the portion reproduced above, acknowledges that the cited art fails to disclose "in response to detecting the function control being triggered, displaying a third page and displaying the first display control at an upper layer of the third page," as recited in Applicant's claim 1, with emphasis added.
…
The Final Office Action acknowledges that FIG. 3 of Kim fails to disclose the display of "first display control at an upper layer of the third page" as recited in Applicant's claim 1, with emphasis added.
The Final Office Action then jumps to FIG. 10A and FIG. 10B of Kim, with reference to paragraphs [0171], [0174], and [0175] of Kim, all of which are reproduced below with emphasis added for illustrations.
…
As evident from the portions shown above, sub-windows list 111 of FIG. 10A is displayed on "APPLICATION B" page, and sub-windows 120, 121, and 122 of FIG. 10B are also displayed on "APPLICATION B" page.
FIG. 10A differs than FIG. 10B in the mode of display of the sub-windows, one being a stack mode, and the other being a list mode.
FIG. 10A is the same to FIG. 10B in that they both display the sub-windows on the second page, which is "APPLICATION B."
The second page "APPLICATION B" is not the third page "APPLICATION C."
Moreover, Kim designs a display mechanism where the application displayed in the full window and the application displayed in the sub-window are of an adjacent order, namely in the order of N-1' application to and from N' application. For example, FIG. 3 shows display of application B (N") in the full window with application A (N-1") displayed in the sub-window. For example also, FIG. 5 shows display of application A (N-1"") in the full window with application B (N') displayed in the sub-window.
This display relationship or display order is expressly disclosed in FIG. 2B of Kim, reproduced below for illustrations.
…
At pages 2-3, the Final Office Action again refers to paragraphs [0173], [0174], and [0175] of Kim. The Final Office Action there appears to repeat what is stated at page 6 of the Final Office Action. Applicant kindly directs the Patent Office to consider the remarks stated herein above, in the interest of  prosecution brevity.


Examiner respectfully disagrees. The Final Action dated 01/18/2022 makes no such acknowledgement that the cited art Kim fails to disclose “in response to detecting the function control being triggered, displaying a third page and displaying the first display control at an upper layer of the third page” as asserted by Applicant.  Rather, the Final Action dated 01/18/2022 has clearly mapped citations of Kim to the claim language “in response to detecting the function control being triggered, displaying a third page and displaying the first display control at an upper layer of the third page”.  In particular, Kim teaches that an icon [function control] is displayed on application B [the second page]  separate from the sub-window of application B (at least [0107]; Fig. 3 “340”) [“displaying a function control on the second page separate from the first display control”].  Kim also teaches that this icon [function control] can be selected by a user, thus, triggering the icon (at least [0107]) [“detecting the function control being triggered”]. Kim goes on to teach “[a]s a result of selecting the icon 22 of the application C on display screen 350, the application C is displayed on the full-sized window 10, and the application B may be displayed on a sub-window 50” [“in response to detecting the function control being triggered, displaying a third page and displaying the [first] display control at an upper layer of the third page”] (at least [0107]).  Examiner notes that in this particular citation of Kim teaches application B [second page] has been displayed as a sub-window and does not explicitly teach in this particular citation that application A is [first page] is displayed as a sub-window.  However, Kim  further states that “[t]he display screen 350 may correspond to a case where the execution screen of the second application or the N.sup.th application [NOTE: the application C [third page] is considered the N.sup.th application] is displayed on the first area or the full-sized window 112 as in operations S203 through S205 of FIG. 2A and the execution screen of the first application or the N−1.sup.th application [NOTE: the application A [first display control] is considered the first application] is displayed on the second area or the sub-window 111 instead of the first area or the full-sized window 112 as in operations S211 through S213 of FIG. 2B” [“in response to detecting the function control being triggered, displaying a third page and displaying the first display control at an upper layer of the third page”] (at least [0107]).  Therefore, application C [third page] can be displayed as a full-sized screen while display application A can be displayed sub-window [first display control] as taught by Kim.  Thus, Kim does teach and/or suggest displaying a third page and displaying the first display control at an upper layer of the third page.    
Moreover, Kim further teaches, in another embodiment – which “features or aspects within each embodiment should typically be considered as available for other similar features or aspects in other embodiments” (Kim [0336]), when utilizing multiple applications, e.g. more than two application, a list mode or a stack mode can be displayed according to various embodiments of the disclosure (at least [0168]-[0175]; Figs. 10A, 10B).  Consequently, Kim, at the very least, suggests when an application (i.e. application C) is displayed as full-sized, whatever remaining applications (i.e. application A) will be displayed as sub-windows, and a user can interchange between what is displayed as full-sized and what is displayed as sub-windows according to the user’s selection(s).  
Therefore, one of ordinary skill in the art would recognize that a user can select a displayed icon [function control], and in response to selecting [triggering] the icon, displaying the corresponding application C [third page] as full-sized and displaying application A as a sub-window [first display control] at an upper layer of application C. Thus, Applicant’s argument is not persuasive.  The current references have been reasonably interpreted as teaching the recited claim language. See rejection below for the current 103 rejection.

Applicant further argues: 
At page 3, the Final Office Action refers to FIG. 10C and FIG. 10E of Rubin (US 2005/0034056A1). Rubin discloses creating and displaying of a pinned context. FIG. 10C discloses having the context B pinned while having the context C displayed. FIG. 10D discloses having the context C pinned while having the context B displayed. FIG. 10E discloses having the context C pinned while having the context A displayed. For all of these pinning operations, the navigation history maintains the same, namely from A to B then to C. Rubin does not cure the above-mentioned deficiencies of the cited art by also failing to teach or suggest "displaying a function control on the second page separate from the first display control, and detecting the function control being triggered; and in response to detecting the function control being triggered, displaying a third page and displaying the first display control at an upper layer of the third page."

Rubin is not relied upon.  Examiner was merely showing that there are other prior art references that show a third page with a first control at an upper level as well.  Nevertheless, Applicant’s argument is moot as Rubin was not relied upon.

Applicant further argues: 
The cited art also fails to teach or suggest "wherein the first page and the second page are two different user interfaces of a same application program" recited in Applicant's claim 1.
…
Applicant respectfully submits that such attempted modification of Kim by So-young Kim is not permitted without having to distort or render inoperable the intended mode of operation demanded in Kim.
Kim is directed to method and apparatus for displaying application.* Kim does not teach or suggest different pages of a same application. This is particularly so, because Kim provides different applications via a list mode or a stack mode for selection.
In contract [sic], it would not make any reasonable sense to have different pages of an application sorted in a list mode or a stack mode for selection. At the very least, it would not be operable according to Kim to have different pages of an application presented in a list or a stack for selection. Taking instant messaging as example, conversations are recorded along a time axis. Having different pages of the conversation text recorded along a time axis presented in a list or a stack, is neither disclosed nor suggested in Kim.
Therefore Kim does not allow the attempted modification of having different applications
presented in a list or stack be replaced with different pages of a same application.
Furthermore, Applicant's claims in current form further recite "wherein the first page is a
message list page of a user and the second page is a message page of the user with a conversing
friend, and wherein the message list page presents a name or a profile picture of the user and a
list of friends of the user including the conversing friend." The cited art including Kim fails to
teach or suggest at least the above-quoted feature of Applicant's claims.

Examiner notes that So-young Kim is no longer relied upon. Thus, argument directed to So-young Kim are moot.
In regards to Applicant’s argument “Kim does not teach or suggest different pages of a same application. This is particularly so, because Kim provides different applications via a list mode or a stack mode for selection”, Examiner respectfully disagrees.  Kim does not disclose that different application must be used.  Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Also, in response to applicant's argument that it would not be operable according to Kim to have different pages of an application presented in a list or a stack for selection, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Thus, Applicant’s argument in not persuasive.  See below for the current 103 rejection.
In regards to Applicant’s arguments regarding the newly recited claim language: "wherein the first page is a message list page of a user and the second page is a message page of the user with a conversing friend, and wherein the message list page presents a name or a profile picture of the user and a list of friends of the user including the conversing friend", Examiner notes that the newly relied upon references Awada and Bailey teach this claim language. Therefore, the references have been reasonably interpreted as teaching the recited claim language. See below for the current 103 rejection.
Applicant further argues on page 21 that new dependent claim 27 is allowable for the reasons argued above. The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022 was filed after the mailing date of the application on 09/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 27 is objected to because of the following informalities:  Claim 27 recites “the method” in the second line of the claim.  Examiner suggests reciting “the page switching method”.  Appropriate correction is required.

Examiner Note
The positively recited “processor” element of claim 13 has been interpreted as requiring hardware.
The terminology "non-transitory" of claim 20 has been interpreted as excluding signal subject matter, as per the January 26, 2010 Kappos' memo on statutory subject matter eligibility. 
Examiner has not interpreted any limitations as invoking 35 USC 112(f).  If the Examiner has not interpreted a claim limitation as invoking 35 U.S.C. 112(f) and Applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) Applicant must either: (A) amend the claim to include the phrase "means" or "step"; or (B) rebut the presumption that 35 U.S.C. 112(f) does not apply by showing that the claim limitation is written as a function to be performed and does not recite sufficient structure, material, or acts to perform that function.  See Watts, 232 F.3d at 881, 56 USPQ2d at 1839 (Fed. Cir. 2000) (Claim limitations were held not to invoke 35 U.S.C. 112, sixth paragraph, because the absence of the term "means" raised the presumption that the limitations were not in means-plus-function form and the applicant did not rebut that presumption.); see also Masco Corp. v. United States, 303 F.3d 1316, 1327, 64 USPQ2d 1182, 1189 (Fed. Cir. 2002) ("[W]here a method claim does not contain the term ‘step[s] for,’ a limitation of that claim cannot be construed as a step-plus-function limitation without a showing that the limitation contains no act.").

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 13, 14, 16-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0154536 A1; hereafter “Kim”) in view of Zhang et al. (WO 2016/180260 A1; hereafter “Zhang”; The attached translation [US2017/0308861USPAT] is used for mapping purposes) in further view of Awada et al. (US 2007/0101289 A1; hereafter “Awada”) in further view of Bailey et al. (US 2008/0134295 A1; hereafter “Bailey”).

Regarding Claim 1, Kim teaches a page switching method performed by a page switching apparatus, the page switching method comprising: displaying a second page and creating a first display control in response to a first trigger operation on a first page, (Kim [0083] [0087] [0088]: describing application B [second page] is presented as a full-sized window and application A is presented as a sub-window [first display control] in response to a user interaction)
the first display control being configured to provide an entry to the first page, (Kim [0111] [0114]: the sub-window being a point of entry for the corresponding application)
displaying the first display control at an upper layer of the second page; (Kim [0071]: the sub-window 111 may be a pop-up window that may overlap the full-sized window 112 of the display screen 110; [0083] Fig. 1A showing second area as the sub-window 111 at an upper layer) 
displaying the first page and creating a second display control in response to a selection operation on the first display control displayed at the upper layer of the second page, the second display control being configured to provide an entry to the second page; displaying the second display control at an upper layer of the first page, (Kim [0111] [0114] [0124]: describing that when a user selects the sub- window corresponding to application A, application A [first page] is presented as a full-sized screen and application B is now created and presented as the sub-window; the sub-window being overlaid the full-sized window and is a point of entry for the corresponding application; Figs. 4 and 5) 
wherein the first page includes the name or the profile picture of the user,  [This limitation is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate. Thus, this limitation is not given patentable weight. Nonetheless, Kim [0101] [0103] Fig. 3 show a selection of icon 21 representing a social media “Facebook” application. NOTE: One of ordinary skill would recognize the social media application would include a name or profile picture of a user]
displaying a function control on the second page separate from the first display control, and detecting the function control being triggered; (Kim [0105] [0107] [0175]: An icon 22 [function control] of an application C included in the application list 20 as application B is displayed as full-sized may be selected to execute the application C; Fig. 3 showing icon 22 is separate from Application A; [0216]) and 
in response to detecting the function control being triggered, displaying a third page and displaying the first display control at an upper layer of the third page. (Kim [0107]: a result of selecting the icon 22 of the application C on display screen 350, the application C is displayed on the full-sized window; “[t]he display screen 350 may correspond to a case where the execution screen of the second application or the N.sup.th application [NOTE: the application C [third page] is considered the N.sup.th application] is displayed on the first area or the full-sized window 112 as in operations S203 through S205 of FIG. 2A and the execution screen of the first application or the N−1.sup.th application [NOTE: the application A [first display control] is considered the first application] is displayed on the second area or the sub-window 111 instead of the first area or the full-sized window 112 as in operations S211 through S213 of FIG. 2B”; [0171] [0174] [0175]: describing that the sub-window (120) of application A [first display control] is displayed at an upper layer of the application C [third page]); the list mode is still displayed after a selection is made [0211] [0219] Figs. 10B, 13, 14B; [240] [0336])
Kim does teach “when the terminal device 100 executes a new application while the terminal device 100 displays a video on the full-sized window 112, the video is displayed on the sub-window 111 instead of the full-sized window 112, and an execution screen of the new application may be displayed on the full-sized window 112. Thus, the user may continue to watch the video displayed on the sub- window 111 while controlling the new application displayed on the full-sized window 112. In this case, the video may be continuously reproduced even though the video is displayed onto the sub-window 111 instead of the full-sized window 112” [0091]. However, Kim may not explicitly teach every aspect of wherein displaying the second display control further comprises: displaying inside of the second display control, a first content of the second page at a first timepoint; and displaying inside of the second display control, a second content of the second page at a second timepoint different than the first timepoint, the second content reflecting an update of the second page at the second timepoint relative to the first timepoint, … wherein the second content of the second page as displayed inside of the second display control includes information of the conversing friend of the user; 
Zhang teaches wherein displaying the second display control further comprises: displaying inside of the second display control, a first content of the second page at a first timepoint; (Zhang [0033]-[0038]: the terminal extracts the currently opened dialog window according to the small window instruction, and coverts the currently opened dialog window into the floating small window in a form of a small-sized floating window...NOTE: the extracted and converted currently opened dialog window is considered to be the first content of the second page at a first timepoint) and 
displaying inside of the second display control, a second content of the second page at a second timepoint different than the first timepoint, the second content reflecting an update of the second page at the second timepoint relative to the first timepoint, (Zhang [0053] [0054]: updating information content in a floating small window in real time, or regularly updating information content in a floating small window at a preset period; information to be updated in real time may include...text messages, and emoticons; a new message sent by another user may also be obtained in the real -time update manner or the regular update manner; Each time the terminal reaches the preset period, the information related to the current account is obtained from the network, and the obtained information is updated to the floating small window, for the user to check ... NOTE: the updated information content received in real time is considered to be second content of the second page at a second timepoint that is different from the first timepoint)
wherein the second content of the second page as displayed inside of the second display control includes information of the conversing friend of the user; [This limitation is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate. Thus, this limitation is not given patentable weight.] (Zhang [0037] [0060]: the floating window including dialog [information] of a friend of the user; [0033]-[0036))
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to display updated content in the second display control as taught by Zhang for the benefit of the page switching method of Kim, with a reasonable expectation of success, because Zhang teaches that this would enhance multi-tasking [0008] and would be convenient for the user to check an instant messaging interaction message in time, thereby improving convenience of instant messaging interaction [0027] [0038] [0054]. In addition, both references (Kim and Zhang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-tasking applications. This close relation between the references highly suggests a reasonable expectation of success.
Although Zhang is directed to messaging applications [Abstract], Kim in view of Zhang may not explicitly teach every aspect of wherein the first page and the second page are two different user interfaces of a same application program, wherein the first page is a message list page of a user and the second page is a message page of the user with a conversing friend, and wherein the message list page presents a name or a profile picture of the user and a list of friends of the user including the conversing friend.
Awada teaches wherein the first page and the second page are two different user interfaces of a same application program, (Awada [0007] [0044]: the user may open multiple files [user interfaces] within a single application program)
wherein the first page is a message list page of a user and the second page is a message page of the user with a conversing friend, (Awada [0044]: an email inbox [message list] would remain visible while the content of an individual email [message page] is opened) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the first page and the second page are two different user interfaces of a same application program as taught by Awada for the benefit of the page switching method of Kim in view of Zhang, with a reasonable expectation of success, for multi-tasking purposes and allows a user to maximize the use of the display screen while ensuring that the persistent window remains open and viewable on the display screen (Awada [0044]). In addition, references (Kim in view of Zhang and Awada) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-tasking applications. This close relation between the references highly suggests a reasonable expectation of success.
However, Kim in view of Zhang in further view of Awada may not explicitly teach every aspect of wherein the message list page presents a name or a profile picture of the user and a list of friends of the user including the conversing friend; …wherein the first page includes the name or the profile picture of the user.
Baily teaches wherein the message list page presents a name or a profile picture of the user and a list of friends of the user including the conversing friend; …wherein the first page includes the name or the profile picture of the user,  [This limitation is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate. Thus, this limitation is not given patentable weight.] (Bailey [0059] Fig. 8 showing an inbox [message list] including an account name [name of user] “804/806” and a list of friends “802” including the conversing friend)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the first page being a message list including a name or a profile picture of the user and a list of friends of the user including the conversing friend as taught by Bailey for the benefit of the page switching method of Kim in view of Zhang in further view of Awada, with a reasonable expectation of success, for identification and visual awareness purposes. In addition, references (Kim in view of Zhang in further view of Awada and Bailey) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, messaging applications. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 2, Kim in view of Zhang in further view of Awada in further view of Bailey teaches wherein after displaying the second display control at the upper layer of the first page, the page switching method further comprises: displaying the second page and displaying the first display control at the upper layer of the second page in response to a selection operation on the second display control.  response to a selection operation on the second display control. (Kim [0083] [0087] [0088]: describing an application B is presented as a full-sized window and application A is presented as a sub-window in response to user interaction...NOTE: Each time a user selects the application in the sub-window, that application will switch from the subwindow to the full-sized window and the application that was in the  full-sized window will switch to the sub-window.) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 4, Kim in view of Zhang in further view of Awada in further view of Bailey teaches wherein after displaying the first display control at the upper layer of the third page, the page switching method further comprises:  (Kim [0171] [0175]: describing that the sub-window (120) of application A [first display control] is displayed at an upper layer of the application C [third page]); [0211] [0219] Figs. 13, 14B) 
detecting a third trigger operation on the third page at a location separate from the first display control;  (Kim [0173]-[0175] [0178] [0184] Fig 10: describing that the sub-windows are displayed in a list mode, thus, a selection of a sub-window from another sub-window would be a separate location; [0190] [0216]) 
displaying the second page and creating a third display control in response to the third trigger operation as detected on the third page, (Kim [0175] [0184] [0185] [0190] [0216]: When one application is selected from a list of the displayed applications in operation $1109, the terminal device 100 may display the application (e.g. application B) selected in operation $1109 on the full-sized window 112; When there is an application (e.g. application C [third page]) displayed on the full-sized window 112 prior to operation $1111, an execution screen of the application may be displayed on the sub-window 111 instead of the full-sized window 112 in operation $1111.)  
the third display control being configured to provide an entry to the third page; (Kim [0111] [0114] [0185]: the sub-window being a point of entry for the corresponding application) and 
displaying the first display control and the third display control at the upper layer of the second page, the third display control being displayed separate from the first display control.  (Kim [0170] [0171] [0174] [0175] [0204] [0219]: the sub-windows can be displayed in a list mode wherein the sub-window (e.g. sub-windows of applications A and C [first and third display controls]) would be displayed on an upper layer of the full-sized window of application B [second page]; when sub-windows are in list mode, the sub-windows are displayed separate from each other are described; Figs. 10B, 12, 13) [The motivation of claim 1 is applicable to claim 4 and thereby incorporated]

Regarding Claim 5, Kim in view of Zhang in further view of Awada in further view of Bailey teaches further comprising: displaying the third display control separate from the first display control; (Kim [0170] [0171] [0174] [0175] [0204] [0219]: the sub-windows can be displayed in a list mode wherein the sub-window (e.g. sub-windows of applications A and C [first and third display controls]) would be displayed separate from each other on an upper layer of the full-sized window of application B [second page]; Figs. 10B, 12, 13)  and displaying the second display control and the third display control at the upper layer of the first page in response to detecting a selection operation on the first display control, the second display control being displayed separate from the third display control. (Kim [0204] [0205]: When an application is selected from the application list in operation $1309, the terminal device 100 may display an execution screen of the selected application on the full-sized window 112 in operation $1309. When there is an execution screen of an application displayed on the full-sized window 112 prior to operation $1311, the execution screen of the application displayed on the full-sized window 112 prior to operation $1311 may be displayed on the sub-window instead of the full-sized window 112 in operation $1311 NOTE: Thus, when a user selects a sub-window [first display control] from the application list, the application corresponding to the selected sub-window will be displayed on the full- sized window and what was displayed in the full-sized window would now be displayed as a sub-window along with the other sub- window(s) [second and third display controls]; [0173]-[0175]: when sub-windows are in list mode, the sub-windows are displayed separate from each other are described; Figs. 10B, 12, 13) [The motivation of claim 13 is applicable to claim 5 and thereby incorporated]

Regarding Claim 6, Kim in view of Zhang in further view of Awada in further view of Bailey teaches further comprising: displaying the third page and creating the second display control in response to a selection operation on the third display control received when displaying the first display control and the third display control at the upper layer of the second page; and displaying the first display control and the second display control at the upper layer of the third page.  (Kim [0204] [0205]: When an application is selected from the application list in operation $1309, the terminal device 100 may display an execution screen of the selected application on the full-sized window 112 in operation $1309. When there is an execution screen of an application displayed on the full-sized window 112 prior to operation $1311, the execution screen of the application displayed on the full-sized window 112 prior to operation $1311 may be displayed on the sub-window instead of the full-sized window 112 in operation $1311...NOTE: Thus, when a user selects a sub-window [third display control] from the application list, the application corresponding to the selected sub-window will be displayed on the full-sized window and what was displayed in the full-sized window would now be displayed as a sub-window along with the other sub-window/(s) [first and second display controls]) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated] 

Regarding Claim 7, Kim in view of Zhang in further view of Awada in further view of Bailey teaches further comprising: moving, in response to a control drag operation on the first display control, the first display control on a display screen according to a track corresponding to the control drag operation.  (Kim [0074]: moving sub-window; [0155] [0159] [0160] [0164]-[0167]: when terminal device 100 determines to move the sub-window 111 according to the area of the sub-window 111 where the gesture is detected in operation S801, the terminal device 100 may move the sub-window 111 according to the detected gesture in operation $811; drag gesture; Zhang [0037]: the user may drag the floating small window to any location on the browser) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 13, Kim teaches a page switching apparatus, comprising: a memory, (Kim [0331] [0332]: memory) and a processor coupled to the memory and configured to: (Kim [0312] [0313] [0315]: controller)
display a second page and create a first display control in response to a first trigger operation on a first page, (Kim [0083] [0087] [0088]: describing an application B [second page] is presented as a full-sized window and application A is presented as a sub-window [first display control] in response to a user interaction) the first display control being configured to provide an entry to the first page, (Kim [0111] [0114]: the sub-window being a point of entry for the corresponding application)
display the first display control at an upper layer of the second page; (Kim [0071]: the sub- window 111 may be a pop-up window that may overlap the full-sized window 112 of the display screen 110; [0083] Fig. 1A showing second area as the sub-window 111 at an upper layer) 
display the first page and create a second display control in response to a selection operation on the first display control displayed at the upper layer of the second page, the second display control being configured to provide an entry to the second page; display the second display control at an upper layer of the first page, (Kim [0111] [0114] [0124]: describing that when a user selects the sub- window corresponding to application A, application A [first page] is presented as a full-sized screen and application B is now created and presented as the sub-window; the sub-window being overlaid the full-sized window and is a point of entry for the corresponding application; Figs. 4 and 5) 
wherein the first page includes the name or the profile picture of the user, [This limitation is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate. Thus, this limitation is not given patentable weight. Nonetheless, Kim [0101] [0103] Fig. 3 show a selection of icon 21 representing a social media “Facebook” application. NOTE: One of ordinary skill would recognize the social media application would include a name or profile picture of a user] and
display a function control on the second page separate from the first display control, and detect the function control being triggered; (Kim [0105] [0107] [0175]: An icon 22 [function control] of an application C included in the application list 20 as application B is displayed as full-sized may be selected to execute the application C; Fig. 3 showing icon 22 is separate from Application A; [0216]) and 
in response to detecting the function control being triggered, display a third page and display the first display control at an upper layer of the third page. (Kim [0107]: a result of selecting the icon 22 of the application C on display screen 350, the application C is displayed on the full-sized window; “[t]he display screen 350 may correspond to a case where the execution screen of the second application or the N.sup.th application [NOTE: the application C [third page] is considered the N.sup.th application] is displayed on the first area or the full-sized window 112 as in operations S203 through S205 of FIG. 2A and the execution screen of the first application or the N−1.sup.th application [NOTE: the application A [first display control] is considered the first application] is displayed on the second area or the sub-window 111 instead of the first area or the full-sized window 112 as in operations S211 through S213 of FIG. 2B”; [0171] [0174] [0175]: describing that the sub-window (120) of application A [first display control] is displayed at an upper layer of the application C [third page]); the list mode is still displayed after a selection is made [0211] [0219] Figs. 10B, 13, 14B; [240] [0336])
Kim does teach “when the terminal device 100 executes a new application while the terminal device 100 displays a video on the full-sized window 112, the video is displayed on the sub-window 111 instead of the full-sized window 112, and an execution screen of the new application may be displayed on the full-sized window 112. Thus, the user may continue to watch the video displayed on the sub- window 111 while controlling the new application displayed on the full-sized window 112. In this case, the video may be continuously reproduced even though the video is displayed onto the sub-window 111 instead of the full-sized window 112” [0091]. However, Kim may not explicitly teach every aspect of wherein displaying the second display control further comprises: displaying inside of the second display control, a first content of the second page at a first timepoint; and displaying inside of the second display control, a second content of the second page at a second timepoint different than the first timepoint, the second content reflecting an update of the second page at the second timepoint relative to the first timepoint, wherein the second content of the second page as displayed inside of the second display control includes information of the conversing friend of the user.
Zhang teaches wherein displaying the second display control further comprises: displaying inside of the second display control, a first content of the second page at a first timepoint; (Zhang [0033]-[0038]: the terminal extracts the currently opened dialog window according to the small window instruction, and coverts the currently opened dialog window into the floating small window in a form of a small-sized floating window...NOTE: the extracted and converted currently opened dialog window is considered to be the first content of the second page at a first timepoint) and 
displaying inside of the second display control, a second content of the second page at a second timepoint different than the first timepoint, the second content reflecting an update of the second page at the second timepoint relative to the first timepoint, (Zhang [0053] [0054]: updating information content in a floating small window in real time, or regularly updating information content in a floating small window at a preset period; information to be updated in real time may include...text messages, and emoticons; a new message sent by another user may also be obtained in the real -time update manner or the regular update manner; Each time the terminal reaches the preset period, the information related to the current account is obtained from the network, and the obtained information is updated to the floating small window, for the user to check ... NOTE: the updated information content received in real time is considered to be second content of the second page at a second timepoint that is different from the first timepoint)
wherein the second content of the second page as displayed inside of the second display control includes information of the conversing friend of the user, [This limitation is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate. Thus, this limitation is not given patentable weight.] (Zhang [0037] [0060]: the floating window including dialog [information] of a friend of the user; [0033]-[0036))
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to display updated content in the second display control as taught by Zhang for the benefit of the page switching method of Kim, with a reasonable expectation of success, because Zhang teaches that this would enhance multi-tasking [0008] and would be convenient for the user to check an instant messaging interaction message in time, thereby improving convenience of instant messaging interaction [0027] [0038] [0054]. In addition, both references (Kim and Zhang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-tasking applications. This close relation between the references highly suggests a reasonable expectation of success.
Although Zhang is directed to messaging applications [Abstract], Kim in view of Zhang may not explicitly teach every aspect of wherein the first page and the second page are two different user interfaces of a same application program, wherein the first page is a message list page of a user and the second page is a message page of the user with a conversing friend.
Awada teaches wherein the first page and the second page are two different user interfaces of a same application program, (Awada [0007] [0044]: the user may open multiple files [user interfaces] within a single application program)
wherein the first page is a message list page of a user and the second page is a message page of the user with a conversing friend, (Awada [0044]: an email inbox [message list] would remain visible while the content of an individual email [message page] is opened) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the first page and the second page are two different user interfaces of a same application program as taught by Awada for the benefit of the page switching method of Kim in view of Zhang, with a reasonable expectation of success, for multi-tasking purposes and allows a user to maximize the use of the display screen while ensuring that the persistent window remains open and viewable on the display screen (Awada [0044]). In addition, references (Kim in view of Zhang and Awada) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-tasking applications. This close relation between the references highly suggests a reasonable expectation of success.
However, Kim in view of Zhang in further view of Awada may not explicitly teach every aspect of wherein the message list page presents a name or a profile picture of the user and a list of friends of the user including the conversing friend; …wherein the first page includes the name or the profile picture of the user.
Bailey teaches wherein the message list page presents a name or a profile picture of the user and a list of friends of the user including the conversing friend; …wherein the first page includes the name or the profile picture of the user, [This limitation is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate. Thus, this limitation is not given patentable weight.] (Bailey [0059] Fig. 8 showing an inbox [message list] including an account name [name of user] “804/806” and a list of friends “802” including the conversing friend)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the first page being a message list including a name or a profile picture of the user and a list of friends of the user including the conversing friend as taught by Bailey for the benefit of the page switching method of Kim in view of Zhang in further view of Awada, with a reasonable expectation of success, for identification and visual awareness purposes. In addition, references (Kim in view of Zhang in further view of Awada and Bailey) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, messaging applications. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 14, Kim in view of Zhang in further view of Awada in further view of Bailey teaches wherein the processor is further configured to: display the second page and display the first display control at the upper layer of the second page in response to a selection operation on the second display control. (Kim [0083] [0087] [0088]: describing an application B is presented as a full-sized window and application A is presented as a sub- window in response to user interaction... NOTE: Each time a user selects the application in the sub- window, that application will switch from the sub-window to the full-sized window and the application that was in the full-sized window will switch to the sub-window.) [The motivation of claim 13 is applicable to claim 14 and thereby incorporated]

Regarding Claim 16, Kim in view of Zhang in further view of Awada in further view of Bailey teaches wherein the processor is further configured to: detect a third trigger operation on the third page at a location separate from the first display control; (Kim [0173]-[0175] [0178] [0184] Fig 10: describing that the sub-windows are displayed in a list mode, thus, a selection of a sub-window from another sub-window would be a separate location; [0190] [0216])  display the second page and create a third display control in response to the third trigger operation as detected on the third page,  (Kim [0175] [0184] [0190] [0216]: When one application is selected from a list of the displayed applications in operation $1109, the terminal device 100 may display the application (e.g. application B) selected in operation $1109 on the full-sized window 112; When there is an application (e.g. application C [third page]) displayed on the full-sized window 112 prior to operation $1111, an execution screen of the application may be displayed on the sub-window 111 instead of the full-sized window 112 in operation $1111.) 
the third display control being configured to provide an entry to the third page; (Kim [0111] [0114] [0185]: the sub-window being a point of entry for the corresponding application) and display the first display control and the third display control at the upper layer of the second page, (Kim [0170] [0171] [0174] [0175] [0204] [0219]: the sub-windows can be displayed in a list mode or stack mode wherein the sub-window (e.g. sub-windows of applications A and C [first and third display controls]) would be displayed on an upper layer of the full-sized window of application B [second page]; Figs. 13-14B) the third display control being displayed separate from the first display control. (Kim [0170] [0171] [0174] [0175] [0204] [0219]: the sub-windows can be displayed in a list mode wherein the sub-window (e.g. sub-windows of applications A and C [first and third display controls]) would be displayed on an upper layer of the full-sized window of application B [second page]; when sub-windows are in list mode, the sub-windows are displayed separate from each other are described; Figs. 10B, 12, 13 [The motivation of claim 13 is applicable to claim 16 and thereby incorporated]

Regarding Claim 17, Kim in view of Zhang in further view of Awada in further view of Bailey teaches wherein the processor is further configured to: display the third display control separate from the first display control; (Kim [0170] [0171] [0174] [0175] [0204] [0219]: the sub-windows can be displayed in a list mode wherein the sub-window (e.g. sub-windows of applications A and C [first and third display controls]) would be displayed separate from each other on an upper layer of the full-sized window of application B [second page]; Figs. 10B, 12, 13) and display the second display control and the third display control at the upper layer of the first page in response to detecting a selection operation on the first display control, the second display control being displayed separate from the third displaying control.  (Kim [0204] [0205]: When an application is selected from the application list in operation $1309, the terminal device 100 may display an execution screen of the selected application on the full-sized window 112 in operation $1309. When there is an execution screen of an application displayed on the full-sized window 112 prior to operation $1311, the execution screen of the application displayed on the full-sized window 112 prior to operation $1311 may be displayed on the sub-window instead of the full-sized window 112 in operation $1311 NOTE: Thus, when a user selects a sub-window [first display control] from the application list, the application corresponding to the selected sub-window will be displayed on the full- sized window and what was displayed in the full-sized window would now be displayed as a sub-window along with the other sub- window(s) [second and third display controls]; [0173]-[0175]: when sub-windows are in list mode, the sub-windows are displayed separate from each other are described; Figs. 10B, 12, 13) [The motivation of claim 13 is applicable to claim 17 and thereby incorporated]

Regarding Claim 18, Kim in view of Zhang in further view of Awada in further view of Bailey teaches wherein the processor is further configured to: display the third page and create the second display control in response to a selection operation on the third display control received when displaying the first display control and the third display control at the upper layer of the second page; and display the first display control and the second display control at the upper layer of the third page. (Kim [0204] [0205]: When an application is selected from the application list in operation $1309, the terminal device 100 may display an execution screen of the selected application on the full-sized window 112 in operation $1309. When there is an execution screen of an application displayed on the full-sized window 112 prior to operation $1311, the execution screen of the application displayed on the full-sized window 112 prior to operation $1311 may be displayed on the sub-window instead of the full-sized window 112 in operation $1311...NOTE: Thus, when a user selects a sub-window [third display control] from the application list, the application corresponding to the selected sub-window will be displayed on the full-sized window [third page] and what was displayed in the full-sized window would now be displayed as a sub-window along with the other sub-window(s) [first and second display controls]) [The motivation of claim 13 is applicable to claim 18 and thereby incorporated]

Regarding Claim 20, Kim teaches a non-transitory computer-readable storage medium, storing a computer program, the computer program, when executed by a processor, cause the processor to perform: displaying a second page and creating a first display control in response to a first trigger operation on a first page, (Kim [0083] [0087] [0088]: describing an application B [second page] is presented as a full-sized window and application A is presented as a sub-window [first display control] in response to a user interaction)
the first display control being configured to provide an entry to the first page, (Kim [0111] [0114]: the sub-window being a point of entry for the corresponding application)
displaying the first display control at an upper layer of the second page; (Kim [0071]: the sub- window 111 may be a pop-up window that may overlap the full-sized window 112 of the display screen 110; [0083] Fig. 1A showing second area as the sub-window 111 at an upper layer) 
displaying the first page and creating a second display control in response to a selection operation on the first display control displayed at the upper layer of the second page, the second display control being configured to provide an entry to the second page; displaying the second display control at an upper layer of the first page, (Kim [0111] [0114] [0124]: describing that when a user selects the sub- window corresponding to application A, application A [first page] is presented as a full-sized screen and application B is now created and presented as the sub-window; the sub-window being overlaid the full-sized window and is a point of entry for the corresponding application; Figs. 4 and 5) 
wherein the first page includes the name or the profile picture of the user, [This limitation is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate. Thus, this limitation is not given patentable weight. Nonetheless, Kim [0101] [0103] Fig. 3 show a selection of icon 21 representing a social media “Facebook” application. NOTE: One of ordinary skill would recognize the social media application would include a name or profile picture of a user] and 
displaying a function control on the second page separate from the first display control, and detecting the function control being triggered; (Kim [0105] [0107] [0175]: An icon 22 [function control] of an application C included in the application list 20 as application B is displayed as full-sized may be selected to execute the application C; Fig. 3 showing icon 22 is separate from Application A; [0216]) and 
in response to detecting the function control being triggered, displaying a third page and displaying the first display control at an upper layer of the third page. (Kim [0107]: a result of selecting the icon 22 of the application C on display screen 350, the application C is displayed on the full-sized window; “[t]he display screen 350 may correspond to a case where the execution screen of the second application or the N.sup.th application [NOTE: the application C [third page] is considered the N.sup.th application] is displayed on the first area or the full-sized window 112 as in operations S203 through S205 of FIG. 2A and the execution screen of the first application or the N−1.sup.th application [NOTE: the application A [first display control] is considered the first application] is displayed on the second area or the sub-window 111 instead of the first area or the full-sized window 112 as in operations S211 through S213 of FIG. 2B”; [0171] [0174] [0175]: describing that the sub-window (120) of application A [first display control] is displayed at an upper layer of the application C [third page]); the list mode is still displayed after a selection is made [0211] [0219] Figs. 10B, 13, 14B; [240] [0336])
Kim does teach “when the terminal device 100 executes a new application while the terminal device 100 displays a video on the full-sized window 112, the video is displayed on the sub-window 111 instead of the full-sized window 112, and an execution screen of the new application may be displayed on the full-sized window 112. Thus, the user may continue to watch the video displayed on the sub- window 111 while controlling the new application displayed on the full-sized window 112. In this case, the video may be continuously reproduced even though the video is displayed onto the sub-window 111 instead of the full-sized window 112” [0091]. However, Kim may not explicitly teach every aspect of wherein displaying the second display control further comprises: displaying inside of the second display control, a first content of the second page at a first timepoint; and displaying inside of the second display control, a second content of the second page at a second timepoint different than the first timepoint, the second content reflecting an update of the second page at the second timepoint relative to the first timepoint, wherein the second content of the second page as displayed inside of the second display control includes information of the conversing friend of the user.
Zhang teaches wherein displaying the second display control further comprises: displaying inside of the second display control, a first content of the second page at a first timepoint; (Zhang [0033]-[0038]: the terminal extracts the currently opened dialog window according to the small window instruction, and coverts the currently opened dialog window into the floating small window in a form of a small-sized floating window...NOTE: the extracted and converted currently opened dialog window is considered to be the first content of the second page at a first timepoint) and 
displaying inside of the second display control, a second content of the second page at a second timepoint different than the first timepoint, the second content reflecting an update of the second page at the second timepoint relative to the first timepoint, (Zhang [0053] [0054]: updating information content in a floating small window in real time, or regularly updating information content in a floating small window at a preset period; information to be updated in real time may include...text messages, and emoticons; a new message sent by another user may also be obtained in the real -time update manner or the regular update manner; Each time the terminal reaches the preset period, the information related to the current account is obtained from the network, and the obtained information is updated to the floating small window, for the user to check ... NOTE: the updated information content received in real time is considered to be second content of the second page at a second timepoint that is different from the first timepoint)
wherein the second content of the second page as displayed inside of the second display control includes information of the conversing friend of the user; [This limitation is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate. Thus, this limitation is not given patentable weight.] (Zhang [0037] [0060]: the floating window including dialog [information] of a friend of the user; [0033]-[0036))
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to display updated content in the second display control as taught by Zhang for the benefit of the page switching method of Kim, with a reasonable expectation of success, because Zhang teaches that this would enhance multi-tasking [0008] and would be convenient for the user to check an instant messaging interaction message in time, thereby improving convenience of instant messaging interaction [0027] [0038] [0054]. In addition, both references (Kim and Zhang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-tasking applications. This close relation between the references highly suggests a reasonable expectation of success.
Although Zhang is directed to messaging applications [Abstract], Kim in view of Zhang may not explicitly teach every aspect of wherein the first page and the second page are two different user interfaces of a same application program, wherein the first page is a message list page of a user and the second page is a message page of the user with a conversing friend, and wherein the message list page presents a name or a profile picture of the user and a list of friends of the user including the conversing friend.
Awada teaches wherein the first page and the second page are two different user interfaces of a same  application program, (Awada [0007] [0044]: the user may open multiple files [user interfaces] within a single application program)
wherein the first page is a message list page of a user and the second page is a message page of the user with a conversing friend, (Awada [0044]: an email inbox [message list] would remain visible while the content of an individual email [message page] is opened)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the first page and the second page are two different user interfaces of a same application program as taught by Awada for the benefit of the page switching method of Kim in view of Zhang, with a reasonable expectation of success, for multi-tasking purposes  and allows a user to maximize the use of the display screen while ensuring that the persistent window remains open and viewable on the display screen (Awada [0044]). In addition, references (Kim in view of Zhang and Awada) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-tasking applications. This close relation between the references highly suggests a reasonable expectation of success.
However, Kim in view of Zhang in further view of Awada may not explicitly teach every aspect of wherein the message list page presents a name or a profile picture of the user and a list of friends of the user including the conversing friend; … wherein the first page includes the name or the profile picture of the user.
Bailey teaches wherein the message list page presents a name or a profile picture of the user and a list of friends of the user including the conversing friend; …wherein the first page includes the name or the profile picture of the user, [This limitation is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate. Thus, this limitation is not given patentable weight.] (Bailey [0059] Fig. 8 showing an inbox [message list] including an account name [name of user] “804/806” and a list of friends “802” including the conversing friend)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the first page being a message list including a name or a profile picture of the user and a list of friends of the user including the conversing friend as taught by Bailey for the benefit of the page switching method of Kim in view of Zhang in further view of Awada, with a reasonable expectation of success, for identification and visual awareness purposes. In addition, references (Kim in view of Zhang in further view of Awada and Bailey) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, messaging applications. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 21, Kim in view of Zhang in further view of Awada in further view of Bailey teaches further comprising: adjusting a transparency level of the first display control in the second page or a transparency level of the second display control in the first page. (Kim [0012] [0128] [0129] [0152]: the terminal device can change [adjust] to transparently display portions of the sub-window 111 or the sub-window 111...NOTE: the sub- window being transparent or non-transparent are considered transparency levels) [The motivation of claim 1 is applicable to claim 21 and thereby incorporated]

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang in further view of Awada in further view of Bailey in further view of Louch (US 2017/0123621 A1; hereafter “Louch”).

Regarding Claim 8, Kim in view of Zhang in further view of Awada in further view of Bailey teaches canceling the displaying of the first display control when an end position of moving the first display control [is in the control cancellation region]. (Kim [0295]: the terminal device 100 may terminate the application B displayed on the sub- window 111 when the input for requesting the termination of the application is received; Fig. 22B)
However, Kim in view of Zhang in further view of Awada in further view of Bailey does not teach every aspect of further comprising: displaying a control cancellation region on the display screen in a process of moving the first display control; and [canceling the displaying of the first display control when an end position of moving the first display control] is in the control cancellation region.   
Louch teaches further comprising: displaying a control cancellation region on the display screen in a process of moving the first display control; (Louch [0025] [0026]: a region/trash can icon 250 [control cancellation region] is displayed as the user drags the icon 130 [first display control]) and 
canceling the displaying of the first display control when an end position of moving the first display control is in the control cancellation region. (Louch [0026]: After the icon 130 is dropped "into" the trash can icon 250, removal of the icon 130 from the dock 150 is finalized; Fig. 2C showing icon 130 removed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to display a control cancellation region and to cancel the display of the display control when moved to the control cancellation region as taught by Louch for the benefit of the page switching method of Kim in view of Zhang in further view of Awada in further view of Bailey, with a reasonable expectation of success, because Louch teaches that this would "inform the user of a region or "drop zone" in which dropping of icons from the dock will remove the icons from the dock" [0024]. Moreover, providing a specified region would help prevent unintentional inputs. In addition, references (Kim in view of Zhang in further view of Awada in further view of Bailey and Louch) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, removing an icon/control displayed on a mobile terminal. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 9, Kim in view of Zhang in further view of Awada in further view of Bailey in further view of Louch teaches further comprising: stopping the first display control at a screen edge position closest to the end position when the end position is outside the control cancellation region. (Kim [0165]-[0167]: the sub-window is moved to the closest corresponding to the end of the dragging gesture; Fig. 9B showing stopping the sub-window at a screen edge position closest the end position; Louch [0023]: icons in the dock can be moved around, rearranged; [0025] [0031]: A user can select a particular icon 130 using a pointer 112. The selection of the icon 130 can be associated with a drag and drop operation, wherein the icon 130 is selected based on a first input from the user, and after movement of the icon 130 to a different location, the icon 130 is released based on a second input from the user; A determination is made as to whether the distance between the first and second location is greater than the distance required to drag the icon before the icon is removed from the dock; Fig. 5... NOTE: the combination of Kim and Louch suggest that the sub- window/icon [first display control] would be stopped at a screen edge position closest to the end position when the end position is outside the region/trash can icon 250 [control cancellation region] to be removed, which would be obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for object repositioning purposes) [The motivation of claim 8 is applicable to claim 9 and thereby incorporated]

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang in further view of Awada in further view of Bailey in further view of Beykpour et al. (US 2012/0054674 A1; hereafter “Beykpour”).

Regarding Claim 25, Kim in view of Zhang in further view of Awada in further view of Bailey teaches wherein the third trigger operation includes sliding to a left edge from a right edge of a display screen with a sliding distance [reaching a predetermined distance]. (Kim [0140] [0145]: describing a dragging [sliding] gesture from a right edge of a display screen to a left edge to trigger the display of a sub-window; [0323]: the sensor 2530 may detect gestures for controlling the sub-window, the sensor 2530 may detect a direction, speed, length of the gestures)
However, Kim in view of Zhang in further view of Awada in further view of Bailey may not explicitly teach every aspect of  a sliding distance reaching a predetermined distance.
Beykpour teaches with a sliding distance reaching a predetermined distance. (Beykpour [0051] [0078] [0080]: describing a sliding distance reaching a predetermined distance to undock/trigger a display of a window)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the sliding to have a sliding distance reaching a predetermined distance as taught by Beykpour for the benefit of the page switching method of Kim in view of Zhang in further view of Awada in further view of Bailey, with a reasonable expectation of success, in order to prevent unintentional inputs. In addition, references (Kim in view of Zhang in further view of Awada in further view of Bailey and Beykpour) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-tasking applications. This close relation between the references highly suggests a reasonable expectation of success.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang in further view of Awada in further view of Bailey in further view of Jung et al. (US 2014/0096055 A1; hereafter “Jung”). 

Regarding Claim 26, Kim in view of Zhang in further view of Awada in further view of Bailey may not explicitly teach every aspect of wherein the third trigger operation includes drawing an "M"-shaped pattern on a display screen.  
Jung teaches wherein the third trigger operation includes drawing an "M"-shaped pattern on a display screen.  (Jung [0153] [0169]: describing a specific pattern “M” inputted to the touchscreen as a trigger operation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the trigger operation to include drawing an "M"-shaped pattern as taught by Jung for the benefit of the page switching method of Kim in view of Zhang in further view of Awada in further view of Bailey, with a reasonable expectation of success, because using “M” would be intuitive for a user because it means “multitasking” (Jung [0169]). Additionally, simply substituting a gesture would be obvious and would yield predictable results. In addition, references (Kim in view of Zhang in further view of Awada in further view of Bailey and Jung) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-tasking applications. This close relation between the references highly suggests a reasonable expectation of success.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang in further view of Awada in further view of Bailey in further view of Shimono et al. (US 2012/0011453 A1; hereafter “Shimono”).

Regarding Claim 27, Kim in view of Zhang in further view of Awada in further view of Bailey teaches the method further comprising: displaying a target page selection page upon receiving the first trigger operation on the first page, (Kim [0100] [0101] [0104] [0105]: and application list [target page selection page] is presented in response to receiving the operation) the target page selection page including a candidate page control D1, candidate page control D2, candidate page control D3, and candidate page control D4, (Kim Fig. 3 showing the application list with a plurality of icons [controls]) a selection of the candidate page control D1 transitioning the first page to the second page, (Kim [0103] [0216]: display screen 330 may correspond to a case where the execution screen of the second application or the N.sup.th application is displayed on the first area or the full-sized window 10 as in operations S203 through S205 of FIG. 2A and the execution screen of the first application or the N−1.sup.th application is displayed on the second area or the sub-window 40 instead of the first area or the full-sized window 10 as in operations S211 through S213 of FIG. 2B; Fig. 3) a selection of the candidate page control D1 transitioning the first page to an alternative second page showing [the contacts], a selection of the candidate page control D3 transitioning the first page to an alternative second page showing [the news], and the selection of the candidate page control D4 transitioning the first page to an alternative second page showing [the updates]. (Kim [0078] [0103] [0105] [0107]: describing as a result of selecting an icon [control], transitioning to executing the corresponding application)
Although, Kim in view of Zhang in further view of Awada in further view of Bailey does teach as a result of selecting an icon [control], transitioning to executing the corresponding application (Kim [0103] [0105] [0107]);  Kim in view of Zhang in further view of Awada in further view of Bailey may not explicitly teach every aspect of particularly transitioning to the contacts, the news, and the updates.  Also, Kim in view of Zhang in further view of Awada in further view of Bailey may not explicitly teach every aspect of wherein the first page further includes contacts, news, and updates; and.
Shimono teaches wherein the first page further includes contacts, news, and updates, (Shimono Fig. 8 showing a field screen [message list] further including Follow [contacts], Main [news], and Updates; [0154] [0162]-[0164])
Shimono also teaches that when a function button [candidate page control] corresponding to Follow [the contacts], Main [the news], or Updates [the updates] is selected, transitioning to the corresponding page. (Shimono [0160]-[0164])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the first page further includes contacts, news, and updates and transitioning to the particular pages corresponding to the contacts, the news, and the updates as taught by Shimono for the benefit of the page switching method of Kim in view of Zhang in further view of Awada in further view of Bailey, with a reasonable expectation of success, because Kim teaches that any application can be utilized and describes as a result of selecting an icon, transitioning to executing the corresponding application (Kim [0010] [0078] [0103]). Thus, simply substituting an application for another would be obvious and would yield predictable results. In addition, references (Kim in view of Zhang in further view of Awada in further view of Bailey and Shimono) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, messaging applications. This close relation between the references highly suggests a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications
Kim et al.
US 2019/0042066 A1 – Describing contacts, news, and updates [0292]
Hwang et al.
US 2011/0175930 A1 – Directed to display one or more windows at a time, and a controller configured to generate a first window and a second window separate from the first window when an event occurs in the first window [Abstract]
Baer et al.
US 2015/0082189 A1 – Directed to displaying a message list and a message concurrently [Fig. 2A]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        November 15, 2022